DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on November 8, 2021 has been acknowledged.  Claim 2 has been canceled.  Therefore, claims 1 and 3-18 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-9, 14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2004/0111817), hereinafter Chen.
Regarding claim 1, Chen teaches a cosmetic tool comprising: a material body (32, Fig 9-10) including a plurality of pleats that form an undulating application surface (as shown in Fig 9; the specification defined “pleats” as peaks and valleys/ridges and grooves/corrugations, similar to the wavy sinusoidal shape taught by Chen which contains peaks and valleys or ridges and grooves and/or corrugations; therefore Chen reads on claim limitations); and a handle (210, ¶ [193]) coupled to the material body (since claim limitations does not describe usage of said tool in a cosmetic way, no patentable weight is given to “cosmetic”).  
Chen further teaches in claim 3 a backing (34) affixed to the material body, wherein the backing is arranged in pleats to cooperate with and support the plurality of pleats of the material body (as shown in Fig 9); in claim 4 a substrate (220; ¶ [193]) disposed in-between the material body and the handle (as shown in Fig 10); in claim 5 wherein the substrate is one of a linear shape (as shown in Fig 10), a convex shape, and a concave shape; in claim 7 wherein the plurality of pleats are formed by a pleated fabric (¶ [81, 16]); and in claim 9 wherein the plurality of pleats vary in height or depth (as shown in Fig 23).  
Regarding claim 14, Chen teaches a cosmetic tool comprising: a substrate (220, Fig 9-10) with a first side (side in contact with pad 30) and a second side (side in contact with handle 210), a material body (32) attached to the first side of the substrate (30) and having a plurality of pleats that form an undulating contact surface (as shown in Fig 9; the specification defined “pleats” as peaks and valleys/ridges and grooves/corrugations, similar to the wavy sinusoidal shape taught by Chen which contains peaks and valleys or ridges and grooves and/or corrugations; therefore Chen reads on claim limitations; also claim limitations does not describe usage of said tool in a cosmetic way, thus patentable weight is not given to “cosmetic”).  
Chen further teaches in claim 16 wherein the substrate is rigid (¶ [193]); in claim 17 a handle (210, Fig 10) attached to the second side of the substrate; and in claim 18 wherein the material body includes one or more fabrics (¶ [81], [87]).  
Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzuu (EP 1661483A1, cited in IDS). 
Regarding claim 10, Kuzuu teaches a cosmetic tool comprising: a mandrel (P, Fig 1A); an array of pleats (A, Fig 1B) on a first end of the mandrel (as shown in Fig 1A) and a handle coupled to a second end of the mandrel (inherent feature of mascara brushes; a handle must be attached to one end of the mandrel for a user to use the tool).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claims 6 and 15, Chen is silent regarding wherein the substrate is flexible or semi-rigid.  Instead, Chen teaches a rigid substrate (see claim 16).  It would have been an obvious matter of design choice to a person of ordinary skill in the art to use a semi-rigid or flexible type of substrate because Applicant has not disclosed that using a semi-rigid or flexible type of substrate provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Chen’s substrate, and applicant’s invention, to perform equally well with either the rigid substrate taught by Chen or the claimed semi-rigid or flexible substrate because both types of substrates would perform the same function of supporting a material body equally well.  Therefore, it would have been prima facie obvious to modify Chen to obtain the invention as specified in claims 6 and 15 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Chen.  MPEP 2144.04(IV)(A).  
Regarding claim 8, Chen is silent regarding wherein a fullness of the pleats is between 10% fullness and 100% fullness.  Instead, Chen discloses a fullness % of the pleats in Fig 9.  The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  MPEP 2144.04 (IV)(A) (discussing Gardner v. Tec Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen's device to have any suitable dimensions, including those claimed.  Applicant appears to have placed no criticality on any pleat fullness (see Specification) and it appears that Chen's device would work appropriately if made within the claimed range of pleat fullness.
 
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on November 8, 2021 have been fully considered but they are not persuasive.  Applicant asserts that Chen does not teach the amended limitations as recited in the amended claims 1 and 14.  Examiner disagrees.  As discussed earlier, the specification defined “pleats” as peaks and valleys/ridges and grooves/corrugations, similar to the wavy sinusoidal shape (containing peaks and valleys) taught by Chen. Furthermore, amended claims 1 and 14 do not further require anything specific about the pleats, i.e., no distinguishing features.  Therefore Chen teaches each and every element in claims 1 and 14 and the amended claims 1 and 14 do not set apart from the cited prior art.  Lastly, claim 10 was rejected by Kuzuu which was not mentioned in Applicant’s remarks.  Therefore it is assumed that Applicant does not have any argument against Kuzuu.  Accordingly, claims 1, 3-18 remain rejected (with 11-13 objected).  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754